

AMENDMENT #5
TO
MASTER SERVICES AND LINKING AGREEMENT








This Amendment #5 to the Master Services and Linking Agreement (“Amendment”)
effective as of June 30, 2014 (“Amendment Effective Date”) is between Synacor,
Inc. (“Synacor”) and Toshiba America Information Systems, Inc. (“Client”) under
which the parties hereby mutually agree to modify and amend the Master Services
and Linking Agreement entered into as of July 1, 2010 (including the exhibits,
schedules and amendments thereto, the “Agreement”).


1.0
Term: Pursuant to Section 7.2 of the Agreement, the parties hereby agree to
renew the Agreement however the parties agree that the Renewal Term shall be for
two (2) years ending on September 30, 2016, rather than for one (1) year as
provided for in Section 7.2.



2.0
Scope of the Amendment: This Amendment supersedes all proposals, oral or
written, all negotiations, conversations, or discussions between or among the
parties relating to the subject matter of this Amendment and all past dealing or
industry custom. This Amendment shall be integrated into and shall form a part
of the Agreement upon execution. All terms and conditions of the Agreement shall
remain unchanged except as expressly modified in this Amendment and the terms of
the Agreement, as modified by this Amendment, are hereby ratified and confirmed.
Where the terms of the Agreement conflict with those of this Amendment, however,
the terms of this Amendment shall control. This Amendment may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same agreement.



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Amendment Effective Date.


SYNACOR, INC.


TOSHIBA AMERICA INFORMATION








SYSTEMS, INC.
















By:
/s/ George C. Chamoun




By:
/s/ Mark A. Simons


Name:
George C. Chamoun




Name:
Mark A. Simons


Title:
Executive Vice President of Sales and Marketing




Title:
President & CEO






























